BRICKELL, C. J.
It rested within the discretion of the Circuit Court to allow or to reject the additional pleas proposed to be filed, after the defendant had pleaded, and the time for pleading, as prescribed by the rules of practice, had passed. The settled practice of this court is not to revise the action of the primary courts on matters committed to their discretion.—Hair v. Moody, 9 Ala. 399.
The rulings or judgment of the court on demurrers to pleadings must appear otherwise than in the bill of exceptions, or they are not the subject of revision. We have no doubt, however, of the correctness of the judgment of the Circuit Court sustaining the demurrers to the special pleas. They proposed to impeach collaterally the regularity of the proceedings resulting in the sale by the sheriff of the lands in controversy. If the matter of the pleas was available to the appellant, it was only in a direct proceeding controverting his liability as surety on the administration bond, not *115indirectly, by controverting tbe title of the purchaser at the sheriff’s sale.—Ware v. Bradford, 2 Ala. 676.
The objection to the introduction of the transcript from the court of probate, “ showing the final settlement and •proceedings thereunder of Sydney P. Steele,” as administrator of Tobias Cox, deceased, was general and undefined. Such objections are not favored, “and it may be laid down generally that if the party making them will not particularize, - the court is not bound to cast about it for the grounds upon which, in the mind of counsel, they are rested, but may properly disregard them.”—Wallis v. Rhea, 10 Ala. 453. It was certainly essential to show there was a decree of the • court of probate rendered against the administrator for money, and the administration bond, on which the appellant was liable as surety. These facts appear in the transcript, rand a certified transcript from the court of probate, was the proper mode of proving them. If there be parts of the transcript inadmissible, which we do not intimate, they should have been pointed out, and specific objection made to them. A general objection to evidence partly admissible, : and partly inadmissible, is properly overruled.—1 Brick. Dig. 886, § 1186.
We find no error in the record prejudicial to the appellant, ; and the judgment is affirmed.